Leventritt, J. (concurring.)
Under the .agreement the defendant'Blake was not obligated to pay the sum of $2,400 to the McShane' Manufacturing Company, but bn the contrary his liability was limited to the value of the plumbing material actually furnished by it for the building on One Hundred and Forty-second street ánd Lenox avenue. Some evidence was introduced on the trial warranting an inference that the notes of Blake representing . his indebtedness to the manufacturing company included the value of materials furnished for some other job. If the plaintiffs can succeed in establishing that Blake is not accountable to the McShane Manufacturing Company for the full sum of $2,400 for' materials supplied by it to the premises, for which the plaintiffs furnished the laundry tubs, their lien would attach to the balance. As the record now stands, however, the judgment must be reversed.
Freedman, P. J., concurs.
Judgment reversed and new trial ordered, with- costs to appellants to abide event. -